DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 2 and 4-25 are pending and presented for examination. Claims 1, 2 and 4-25 were amended and claim 3 cancelled via the instant amendment dated 26 October 2022 which is acknowledged and entered.

Claim Interpretation
In claim 4, “the mixture” is being construed as the result of the mixing of claim 2.

Response to Arguments
Applicant’s remarks dated 26 October 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 6-8 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment setting forth “the material” as “the graphite material”.
The rejection of claim 17 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment removing “low temperature”.
The rejection of claim 20 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment setting forth “the intermediate purified graphite product is subjected toa  second acid wash step”.

The rejection of claims 1, 2, 6, 7, 14, 19 and 20 under 35 U.S.C. 102(a)(1) over Babich is WITHDRAWN over the instant amendment requiring a roasting temperature of 400-550 C as Babich did not disclose such a temperature range for roasting.

The rejection of claims 1 and 20 under 35 U.S.C. 102(a)(1) over Li is WITHDRAWN over the instant amendment requiring a roasting temperature of 400-550 C, Li discloses 700-750 C.

The rejection of claims 1, 7, 9 and 20 under 35 U.S.C. 103 over Cen is WITHDRAWN over the instant amendment requiring a roasting temperature of 400-550 C as Cen disclose 200 C.

The rejection of claims 1, 2, 4 and 7 under 35 U.S.C. 103 over Wang is WITHDRAWN over the instant traversal.
The traversal is that “Wang teaches operating the alkali roasting at 800 C . . . temperature of 500 C in Wang was for preliminary testing used to determine the general relationship between the mass ratio of alkali used in the roasting and the fixed carbon content in the final product and for selecting the mass ratio fo alkali to be used in the roasting . . . However, nothing in Wang teaches or suggests the alkali roasting when carried out in the process being at 500 C” (Remarks at 10-11). While the Office agrees that 800 C is the final utilized temperature, the reference at minimal envisages usage of 500 C as they perform the entire process at the set temperature as they carry out reviewing the temperature. See especially the left column of 2467.
The traversal continues in that “Nothing in Wang teaches or suggests its alkali roasting is applied in the same manner as a NaOH leaching and/or functions in the same manner as NaOH leaching.” (Remarks at 11). This is persuasive as due to the temperature utilized, the water in the NaOH would be boiling such that leaching cannot occur.
The last traversal is that inter alia there is an unexpected result (Remarks at 11). It should be noted that the claims are not commensurate in scope with the conditions which Applicants state leads to the production of such a high purity graphite and as such this argument is moot at this time.

The rejection of claims 1, 2, 7, 9 and 20-22 under 35 U.S.C> 103 over Lu is WITHDRAWN over the instant traversal.
The traversal is that “nothing in Lu teaches or suggests the roasting temperature being at a temperature of between 400 and 550 C” (Remarks at 12). Lu discloses in “Fig. 3” a data point at 500 C which implies the process was conducted at such a temperature.
The traversal continues the alkali-metaling treatment is a leaching step, the Office agrees with Applicants in this interpretation for the same reasons as argued against Wang.
The traversal finishes the same as Wang alleging an unexpected result and the response against Wang is noted here too.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN109574003 to Pan et al. (hereinafter, Pan at __”) in view of Li.
As to claims 1, 7 and 20, Pan discloses a method of producing purified graphite (Pan at “Embodiment 1”) comprising:
Subjecting graphite to a sodium hydroxide bake at 400-450 C (Id.);
Releasing any remaining NaOH using a water wash (Id.) and then filtered;
Subjecting the graphite material to a first acid wash in HCl (Id.); and
Neutralizing and washing the acid washed graphite material to deliver an intermediate purified graphite product (Id.) of 99.90%.
However, Pan does not expressly state a leaching step and subsequent treatment.
Li, also in a method of purifying graphite discloses usage of a sodium hydroxide leaching step which is followed by washing with water, washing with oxalic acid, and subsequent neutralization and washing with water to produce the purified product (Li at [0041]). Li discloses a second wash step (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Pan in view of the caustic leaching of Li. The teaching or suggested motivation in doing so is higher purification (99.994%, Li at [0055]).

Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Li.
Regarding claim 1, Wang discloses a method of producing purified graphite (Wang at “Figure 1”) comprising:
Subjecting graphite material to sodium hydroxide bake at 500 C for 1 hour (Wang at 2467 L col. Wang discloses in “Fig. 2” that purity rates of 99.5% are possible at 400 C);
Releasing any remaining sodium hydroxide using water (Id.);
Subjecting the graphite material to a first acid wash (3M HCl, Id.); and
Neutralizing and washing the acid treated graphite to produce an intermediate graphite product (Id. and “Fig. 1”).
However, Wang does not expressly state a leaching step and subsequent treatment.
Li, also in a method of purifying graphite discloses usage of a sodium hydroxide leaching step which is followed by washing with water, washing with oxalic acid, and subsequent neutralization and washing with water to produce the purified product (Li at [0041]). Li discloses a second wash step (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Wang in view of the caustic leaching of Li. The teaching or suggested motivation in doing so is higher purification (99.994%, Li at [0055]).
Turning to claim 2, sodium hydroxide concentration in Wang is 50% in a muffle furnace (Wang at ”Figure 2”).
With respect to claim 4, 40-45 minutes can be utilized for roasting (Wang at “Figure 5”).
Turning to claim 7, washing and filtering is performed (Wang at 2467 L col).

Claims 1, 2, 7, 9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Li.
Regarding claims 1, 7, 9 and 20, Lu discloses a method for producing purified graphite (Lu at “Abstract”) comprising the steps of:
Subjecting graphite material to a sodium hydroxide bake (Lu discloses a particular data point at 500 C to reduce S content but makes obvious in the range of 200-500 C, i.e., 400 C, can also be utilized to control the S content further making the temperature a result-effective variable for the desired S content that one of ordinary skill in the art desires);
Releasing any remaining NaOH using water to neutralize on a vacuum filter (Id.);
Subjecting the graphite material ot a first acid wash (with 10% sulfuric acid, Id.); and
Neutralizing and washing the acid washed graphite material to deliver an intermediate purified graphite product (with water to neutral, Id.).
However, Lu does not expressly state a leaching step and subsequent treatment.
Li, also in a method of purifying graphite discloses usage of a sodium hydroxide leaching step which is followed by washing with water, washing with oxalic acid, and subsequent neutralization and washing with water to produce the purified product (Li at [0041]). Li discloses a second wash step (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Lu in view of the caustic leaching of Li. The teaching or suggested motivation in doing so is higher purification (99.994%, Li at [0055]).
As to claim 2, Lu discloses 50% NaOH (Lu at “Fig. 2”).
Turning to claim 21, Lu disclose sonly NaOH in the bake and sulfuric acid in the acid leach (Lu at 756 L col).
With respect to claim 22, Li discloses additional water washing (Li at “Embodiment 1”).

Claims 1, 2, 6, 7, 14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Babich in view of Li and Lu.
Regarding claim 1, Babich discloses a method of producing purified graphite (Babich at 2) comprising the steps of:
Subjecting graphite material to sodium hydroxide bake (sintering in NaOH, Babich at 2);
Releasing any remaining NaOH using water (Id.);
Subjecting the graphite material to a first acid wash (Id.); and
Neutralizing and washing the acid washed graphite to deliver ran intermediate purified graphite product (Id.).
However, Babich does not disclose a sintering temperature of 400-550 C nor the subsequent leaching steps.
Lu in a method of purifying graphite discloses temperatures of 400-800 C for purification thereof (Lu at “Fig. 3”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Babich in view of the temperature range of Lu. The teaching or suggested motivation in doing so being control of purity and sulfur content (Id.).
Li, also in a method of purifying graphite discloses usage of a sodium hydroxide leaching step which is followed by washing with water, washing with oxalic acid, and subsequent neutralization and washing with water to produce the purified product (Li at [0041]). Li discloses a second wash step (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Babich in view of the caustic leaching of Li. The teaching or suggested motivation in doing so is higher purification (99.994%, Li at [0055]).
As to claim 2, 50% NaOH is utilized (Id.).
Turning to claim 6, hot water (90 C, Id.) is utilized.
Concerning claim 7, suction filtering after washing is utilized (Id.).
Regarding claim 14, while filtering at ambient temperature is not disclosed, given that it is after
the graphite has been ejected, one of ordinary skill in the art would find this to be into an ambient environment absent evidence to the contrary. The final water wash is done at 90 C (/d.).
Turning to claim 19, 3 hours is ~2.5 hours (Id.).
With respect to claim 20, the intermediate purified graphite product is neutralized and washed
before the second acid wash step (Id.).
Turning to claim 21, Lu disclose sonly NaOH in the bake and sulfuric acid in the acid leach (Lu at 756 L col).
With respect to claim 22, Li discloses additional water washing (Li at “Embodiment 1”).


Allowable Subject Matter
Claims 5, 8, 10-13, 15-18 and 23-25 remain objected to for reasons already of record.

Conclusion
Claims 1, 2, 4, 6, 7, 9, 14 and 19-22 . Claims 5-8, 10-13, 15-18 and 23-25 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759